     Case: 1:18-cv-06555 Document #: 44 Filed: 11/28/18 Page 1 of 2 PageID #:5849



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RICHEMONT INTERNATIONAL SA,
CARTIER INTERNATIONAL A.G.,                          Case No. 18-cv-06555
MONTBLANC-SIMPLO GMBH, CHLOE
S.A.S., VAN CLEEF & ARPELS SA, and                   Judge Joan B. Gottschall
OFFICINE PANERAI A.G.,
                                                     Magistrate Judge Susan E. Cox
               Plaintiffs,

v.

XIAO MEICHEN, et al.,
               Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Plaintiffs Richemont International SA, Cartier International A.G., Montblanc-Simplo

GmbH, Chloe S.A.S., Van Cleef & Arpels SA, and Officine Panerai A.G. (collectively,

“Plaintiffs”), hereby dismiss this action with prejudice as to the following Defendants:

               Defendant Name                                         Line No.
            Moscow LoveTree Store                                       295
            Princess Jewelery Store                                     299
               sexy_life 88 Store                                       301
   Case: 1:18-cv-06555 Document #: 44 Filed: 11/28/18 Page 2 of 2 PageID #:5850



Dated this 28th day of November 2018.   Respectfully submitted,


                                        /s/ Allyson M. Martin
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Allyson M. Martin
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        amartin@gbc.law

                                        Counsel for Plaintiffs Richemont International SA,
                                        Cartier International A.G., Montblanc-Simplo
                                        GmbH, Chloe S.A.S., Van Cleef & Arpels SA, and
                                        Officine Panerai A.G.




                                           2
